Citation Nr: 0628862	
Decision Date: 09/12/06    Archive Date: 09/20/06

DOCKET NO.  04-16 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
skin rash, claimed as due to exposure to herbicides.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a heart disability, 
claimed as secondary to PTSD.

4.  Entitlement to service connection for throat cancer, 
claimed as due to exposure to herbicides.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which determined 
that no new and material evidence had been submitted to 
reopen the veteran's claims for service connection for PTSD 
and a skin rash.  In that decision, the RO also denied 
entitlement to service connection for throat cancer secondary 
to herbicide exposure and entitlement to service connection 
for a heart condition secondary to PTSD.

The issue of whether new and material evidence has been 
submitted to reopen the claim for entitlement to service 
connection for PTSD is decided herein, and the claim on the 
merits is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


FINDINGS OF FACT

1.  Service connection for a skin rash, claimed as due to 
exposure to herbicides, was denied in an August 1997 rating 
decision.  The veteran was notified of the decision, and did 
not initiate an appeal.  

2.  Since the August 1997 rating decision, evidence bearing 
directly and substantially on the claim of entitlement to 
service connection for a skin rash, which is neither 
cumulative nor redundant, and which is, by itself or in 
combination with other evidence, so significant that is must 
be considered in order to fairly decide the merits of the 
claim, has not been received.  

3.  Service connection for PTSD was denied in the August 1997 
rating decision.  The veteran was notified of the decision, 
and did not initiate an appeal.

4.  Since the August 1997 rating decision, evidence bearing 
directly and substantially on the claim of entitlement to 
service connection for PTSD, which is neither cumulative nor 
redundant, and which is, by itself or in combination with 
other evidence, so significant that is must be considered in 
order to fairly decide the merits of the claim, has been 
received.

5.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current heart disability that is due to any incident or event 
in active military service.

6.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
throat cancer that is due to any incident or event in active 
military service, including exposure to herbicides.



CONCLUSIONS OF LAW

1.  The August 1997 RO rating decision denying service 
connection for a skin rash, claimed as due to exposure to 
herbicides is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2006).




2.  New and material evidence has not been received with 
respect to the claim of entitlement to service connection for 
a skin rash, claimed as due to exposure to herbicides, and 
the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  The August 1997 RO rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2006)

4.  New and material evidence has been received with respect 
to the claim of entitlement to service connection for PTSD, 
and the claim may therefore be reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).

5.  A heart disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

6.  Throat cancer was not incurred in or aggravated by 
service, nor may it be presumed that throat cancer was 
incurred as a result of exposure to herbicides during 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

As noted, in Pelegrini the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial RO decision.  In 
the present case, this was done.

In September 2001, the RO sent the veteran a detailed, four-
page letter informing him of the types of evidence needed to 
substantiate his claims, as well as its duty to assist him in 
substantiating his claims under the VCAA.  He was advised 
that it was his responsibility to either send medical records 
regarding treatment for his disability, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.

It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Thus, for these reasons, any failure in the timing 
or language of VCAA notice by the RO constituted harmless 
error.  See also Conway v. Principi, 353 F.3d 1369, 1374 
(2004), holding that the Court of Appeals for Veterans Claims 
must "take due account of the rule of prejudicial error."  
Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision, since the decision 
herein denies entitlement to compensation.  Any questions as 
to an appropriate disability rating or effective date to be 
assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Analysis

A.  New and Material Evidence as to Skin Disorder and PTSD

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

1.  Skin rash

In a rating decision dated August 1997, the RO denied 
entitlement to service connection for a skin rash claimed to 
be a result of exposure to herbicides.  The record reflects 
the veteran was notified of that decision in the same month 
and did not submit a notice of disagreement.  Therefore, the 
August 1997 decision is final in the absence of clear and 
unmistakable error.  See 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2005).  

The evidence associated with the claims file at the time of 
the August 1997 decision included service medical records 
which showed that, in November 1971 and February 1972, the 
veteran was treated for a rash on his forearms, legs, and 
buttocks.  However, at the veteran's separation examination 
in April 1972, there were no complaints or clinical findings 
of a skin rash.  There was no medical evidence of record 
which showed the skin rash the veteran had during service was 
due to herbicide exposure or that he suffered from a skin 
rash after service that was incurred in or due to military 
service.  Thus, the veteran's claim was denied.  

Since the August 1997 decision, the new evidence which has 
been submitted consists of a December 1998 VA treatment 
record, which reflects the veteran reported having a rash for 
many years which primarily affected his elbows and knees.  On 
examination, there was nummular eczema on his elbows and 
knees and a rash on his scrotum.  A March 1999 treatment 
record reflects that a rash was not found on examination.  

While the evidence mentioned above constitutes new evidence, 
in that it was not of record at the time of the previous 
decision, the evidence is not material because it does not 
raise a reasonable possibility of substantiating the claim.  
In this regard, the Board notes governing law provides that 
any "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent . . . unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service."  38 U.S.C.A. § 1116(f).  VA 
regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes, Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda (PCT); 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

The only skin disorders listed under the regulations are 
chloracne (or other acneform disease consistent with 
chloracne) and PCT, which the Board notes the veteran has 
never been shown to have.  Therefore, the evidence does not 
raise a reasonable possibility of substantiating a claim for 
presumptive service connection for herbicide-induced 
disability because the veteran has never been shown to have 
any of the diseases listed under 38 C.F.R. § 3.309(e).  In 
addition, the Board notes that, while the VA treatment 
records show the veteran suffered a skin disorder after 
service, the evidence does not raise a reasonable possibility 
of service connection because it does not contain a medical 
opinion relating the veteran's current skin disorder to 
military service.  Thus, the VA treatment records are not 
material because they do not tend to demonstrate that the 
veteran suffers from a skin disorder subject to presumptive 
service connection as due to exposure to herbicides, or that 
his current skin disorder is otherwise linked to military 
service.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for a skin disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  It having been found that the evidence is not 
new and material, no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

2.  PTSD

In a rating decision dated August 1997, the RO denied 
entitlement to service connection for PTSD.  The record 
reflects the veteran was notified of that decision in the 
same month, and did not submit a notice of disagreement to 
initiate an appeal.  Therefore, the August 1997 decision is 
final in the absence of clear and unmistakable error.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2005).  The evidence associated with the claims file at the 
time of the August 1997 rating decision did not include a 
confirmed diagnosis of PTSD or a verifiable stressor upon 
which a PTSD diagnosis could be based.  

Since the August 1997 rating decision, the new evidence that 
has been submitted includes VA outpatient treatment records 
which reflect a diagnosis of PTSD.  In this context, the 
Board notes that a March 1999 psychiatry treatment record 
reflects the veteran was diagnosed with PTSD related to 
Vietnam and other life experiences.  At the time of the last 
final decision, there was no diagnosis of PTSD, and since the 
August 1997 decision the veteran has provided a potential 
diagnosis of PTSD which has been related to his service in 
Vietnam.

In determining whether new and material evidence has been 
submitted to reopen a claim for service connection, we must 
presume the credibility of all evidence.  See Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  Therefore, the 
Board finds that such evidence is new, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim for entitlement to service connection for PTSD may be 
reopened.  See 38 U.S.C.A. § 5108.  

B.  Service Connection for Heart Disorder and Throat Cancer

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such a disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

1.  Heart disorder

The veteran is claiming service connection for a heart 
disability as secondary to PTSD.  As noted, the issue of 
service connection for PTSD is discussed in the Remand 
portion of this decision.

Review of the record reveals that service medical records do 
not contain any complaints, treatment, or findings related to 
a heart disability.  At the veteran's separation examination 
in April 1972, his heart was normal on clinical evaluation 
and the veteran denied having palpitations, a pounding heart, 
or pain or pressure in his chest.  

The first time the veteran is shown to have heart problems is 
in VA treatment records dated from July 1997 to February 
2004.  In June 1998, he was admitted to the hospital 
complaining of atypical chest pain for about two weeks.  
There were concerns that he had coronary artery disease (CAD) 
and it was noted he had some risk factors for CAD, including 
smoking and intravenous cocaine abuse.  An electrocardiogram 
(EKG) and echocardiogram (ECG) of the veteran's chest 
revealed some abnormalities, but a heart catherization was 
normal and an angiogram and ventriculogram showed normal 
systolic function and no CAD.  The veteran was given 
medication, and his chest pain improved.  On examination, his 
heart had regular rate and rhythm with no murmurs.  When 
discharged from the hospital, the physician noted that the 
veteran's clinical history, EKG, and ECG results might have 
been compatible with pericarditis but noted there were no 
further complications.  On examination in March 1999, January 
2000, and May 2003, the veteran's heart was regular, without 
murmur or gallop, and a May 2001 ECG was normal.  

A February 2003 VA examination report reflects that the 
veteran complained of occasional chest pain and also reported 
that on over-exertion his heart would flutter and have 
palpitations.  The examiner noted the veteran was not 
currently taking medication for his heart problems and that 
he had not been hospitalized since 1998.  On examination, his 
heart rate and rhythm were regular and there were no murmurs, 
rubs, or gallops.  After examining the veteran and reviewing 
results from an ECG and exercise tolerance test, the 
diagnosis was atypical chest pain.

After carefully reviewing the evidence of record, the Board 
finds that the veteran does not currently have a heart 
disorder that is due to military service.  As noted, the 
service medical records do not show any complaints, 
treatment, or findings related to a heart disorder.  In 
addition, there is no medical evidence of record showing that 
he has a current heart disability.  Although VA treatment 
records show the veteran was treated for chest pain in June 
1998, there were no findings of coronary artery disease or 
any other heart disorder.  Likewise, the February 2003 VA 
examination report reveals essentially normal clinical and 
laboratory findings.  

As noted above, in order to grant a claim for service 
connection, there must be medical evidence of a current 
disability.  Here, there is no competent evidence of record 
showing the veteran has a current disability manifested by 
chest pain.  While the examiner who conducted the February 
2003 examination noted the veteran complained of occasional 
chest pain and experiencing fluttering and palpitations, 
there were no objective clinical findings reflecting an 
underlying disease, and pain is not necessarily indicative of 
a disability due to disease or injury.  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (unless a 
veteran suffers from an underlying disability or condition, 
then pain otherwise experienced is not a compensable 
disability).  The Board notes that we do not contest his 
assertions that he has chest pain; however, the competent 
evidence of record does not show that the veteran has chest 
pain that is due to disease or injury.  Although the veteran 
has claimed that he has a disability that is manifested by 
chest pain, he does not have the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Therefore, without competent evidence of a current disability 
related to, or underlying, the veteran's symptoms of chest 
pain, service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992) ("absent proof of the existence of the 
disability being claimed, there can be no valid claim").  

The Board notes the veteran's symptoms were thought to be 
associated with pericarditis in June 1998.  However, no 
medical professional has attributed those symptoms to 
military service.  Therefore, even if we were to assume the 
veteran has a heart disability, the claim would still be 
denied, as there is no competent evidence of a nexus between 
his chest pain and service.  See Hickson, 12 Vet. App. at 
252.  

Because there is no showing of a current heart disability, 
there is no need to delay the resolution of this issue 
pending the Remand of the claim for PTSD.  In this regard, 
the Board also notes the evidence does not show that the 
veteran ever related his chest pain to stress or other 
exacerbations of PTSD.  Therefore, the claim for service 
connection for a heart disability, claimed as secondary to 
PTSD, is denied and there is no reasonable doubt to be 
resolved in this regard.

2.  Throat cancer

The veteran is seeking entitlement to service connection for 
throat cancer, claimed as due to exposure to herbicides.  

Review of the claims file shows no documented diagnosis of 
throat cancer.  In this context, the Board notes that at a 
February 2003 VA examination the examiner noted the veteran 
previously had a mucoepidermoid carcinoma in the right 
submandibular salivary gland, which was excised in the 1990s 
and was thought most likely due to exposure to herbicides in 
Vietnam.  Based upon that evidence, the RO granted service 
connection for excision of the right submandibular salivary 
gland for epidermoid carcinoma in February 2004 and assigned 
a noncompensable rating, effective from May 2001.

The evidence of record, to include the veteran's service 
medical records and VA treatment records dated from July 1997 
to February 2004, does not show the veteran has been found to 
have cancer, other than that of a salivary gland mentioned 
above.  The Board finds there is no evidence of record which 
shows the veteran was evaluated by a doctor and diagnosed 
with throat cancer.  Without a current diagnosis of throat 
cancer, the veteran's claim must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992) ("absent proof of the existence of the 
disability being claimed, there can be no valid claim").  


ORDER

New and material evidence having not been submitted, the 
request to reopen the claim for service connection for a skin 
disability, to include as due to exposure to herbicides, is 
denied.

New and material evidence having been submitted; the claim of 
entitlement to service connection for post-traumatic stress 
disorder is reopened, and to this extent the appeal is 
granted.

Entitlement to service connection for a heart disability is 
denied.

Entitlement to service connection for throat cancer, claimed 
as due to exposure to herbicides, is denied.  

[Continued on next page]
REMAND

As to the reopened claim, the Board notes that, in order for 
service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a causal nexus between current symptomatology and a claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).  With respect to the second element, if the evidence 
shows that the veteran did not serve in combat with enemy 
forces during service, or if there is a determination that 
the veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

The Board notes the veteran was diagnosed with PTSD after 
being evaluated in January 1999.  At that time, he reported 
being a helicopter mechanic and also working in the motor 
pool during service.  He also reported that his "hooch" was 
located under a gun tower and that he was occasionally under 
fire on guard duty.  He stated he lost some friends during 
service, but that he did not have much contact with wounded 
civilians.  In rendering the PTSD diagnosis, the physician 
listed the veteran's stressors on Axis IV, which did not 
include military service.  

A March 1999 treatment record reflects the veteran was 
exposed to rocket, mortar, and small arms fire while in 
Vietnam.  The physician noted the veteran was exposed to dead 
and wounded individuals and that he was frightened the entire 
time he was in Vietnam.  The diagnosis was PTSD related to 
Vietnam and other life experiences, but the stressors listed 
on Axis IV did not include military service.  

An October 2001 mental status evaluation reflects the veteran 
reported that when he flew into Vietnam, there were 
explosions and rockets going off and he also reported that 
his base was attacked often, including one incident where it 
was hit by friendly fire.  Likewise, the February 2003 VA 
examination report reflects the veteran reported serving in 
the 173rd Infantry Division and that he was subject to 
mortar, rocket, and sniper fire while at Da Nang.  

Although the veteran has provided general, possibly 
unverifiable information about his claimed stressors, the 
Board concludes that he has reported at least one verifiable 
stressor.  Review of the record shows the RO has not 
attempted to verify the veteran's claimed stressors; 
therefore, a remand is necessary to verify his claimed 
stressors.  

In reference to the veteran's medical diagnosis of PTSD, the 
Board notes that 38 C.F.R. § 4.125(a), refers to DMS-IV, the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, 4th ed. (1994), as the source of 
criteria for the diagnosis of claimed psychiatric disorders.  
DSM-IV provides that a valid diagnosis of PTSD requires that 
a person has been exposed to a traumatic event in which both 
of the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and 
(2) the person's response involved intense fear, 
helplessness, or horror.  

As noted, the clinical records which document a diagnosis of 
PTSD refer to exposure to rocket, mortar, sniper and/or small 
arms fire, but do not indicate from where this information 
was received.  In addition, the records do not list military 
service as a stressor on Axis IV, despite the fact that at 
least one diagnosis of record indicates the veteran's PTSD is 
related to military service and other life experiences.  

While the record includes clinical reports reflecting a 
diagnosis of PTSD, there is a question as to whether that 
diagnosis comports with the criteria specified in the DSM-IV, 
as required by 38 C.F.R. § 4.125.  Therefore, the Board 
concludes that a new medical examination is needed in order 
to obtain a nexus opinion which specifically addresses the 
veteran's claimed in-service stressors.  See 38 C.F.R. 
§ 3.326.  

The veteran is hereby advised of the importance of reporting 
to any scheduled VA examinations, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims issued a decision in the case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that enhanced 
VCAA notice may be needed in certain claims for compensation.  
The Board is confident that the RO will effectuate the new 
requirements of the Court in this matter.

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  Contact the veteran and request he 
provide any additional information that he 
can recall regarding the claimed stressor(s) 
previously identified, specifically the 
incidents when he was exposed to mortar, 
rocket, small arms and/or sniper fire at Da 
Nang with the 173rd Infantry Division.  The 
veteran should be requested to provide the 
names of any personnel injured or killed, 
and the dates and locations of the claimed 
incidents.  The veteran should also indicate 
the dates he served in Vietnam and identify 
the specific unit(s) to which he was 
assigned during that time.

2.  The RO should then attempt to verify the 
occurrence of the claimed stressor(s) with 
the U.S. Army and Joint Services Records 
Research Center (JSRRC).  The RO should 
provide copies of pertinent parts of the 
veteran's personnel records, if available, 
including the veteran's unit assignment in 
Vietnam.  The JSRRC should be requested to 
conduct a search of all of the available and 
appropriate sources, and provide any 
pertinent information, including unit 
histories and morning reports for the 
veteran's unit of assignment, which might 
corroborate the claimed stressor(s).  Any 
information obtained should be associated 
with the claims file.  If the search efforts 
produce negative results, the claims file 
should be so documented.

3.  Thereafter, if, and only if, one or more 
of the alleged stressors is verified, the RO 
should schedule the veteran for an 
exaination by a psychiatrist knowledgeable 
in evaluating PTSD, to determine the nature 
and extent of any psychiatric disorder(s) 
found to be present.  The claims file must 
be made available to the examiner for review 
in conjunction with the examination. 

4.  The RO must specify, for the examiner, 
the stressor or stressors determined to be 
established by the record.  The examiner 
should further be instructed that only those 
combat-related events may be considered for 
the purpose of determining whether in-
service stressors were sufficient to have 
caused the current psychiatric symptoms, and 
determining whether the diagnostic criteria 
to support the diagnosis of PTSD have been 
satisfied by both the in-service stressors 
and the current symptomatology.  The 
diagnosis should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in the American Psychiatric 
Association manual, DSM-IV.

a.  The Board is aware that the mere 
presence of in-service stressors does not 
necessarily support a post-service 
diagnosis of PTSD.  Therefore, the 
examiner should be asked to discuss the 
degree to which currently noted 
symptomatology correlates with the 
veteran's claimed in-service stressor(s), 
and whether such symptoms are adequate to 
support a diagnosis of PTSD, as opposed to 
a different psychiatric disorder.

b.  The examiner should be requested to 
address the numerous post-service 
stressors noted in the record, including 
polysubstance abuse (apparently dating 
from service), the suicide of his first 
wife, and the suicide of his father.

c.  If the veteran is found to have PTSD, 
the examiner is requested to identify the 
diagnostic criteria, including the 
specific stressor or stressors supporting 
the diagnosis, and the current 
manifestations which distinguish that 
diagnosis from other psychiatric 
disorders.

d.  If the veteran is found to have a 
psychiatric disorder other than PTSD, the 
examiner is requested to provide an 
opinion as to whether it is more likely 
than not (i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 50 
percent), or unlikely (i.e., a probability 
of less than 50 percent) that any 
currently diagnosed psychiatric disorder 
is causally related the veteran's active 
military service, including his service 
during the Vietnam War.

e.  Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

5.  Thereafter, the claim for PTSD should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise informed.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


